Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 10 December 2020 has been entered. Claims 1, 3-6, 9, 11-15, and 17-26 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 11 September 2020, except for the objections and rejections under 35 USC 112 repeated below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/572,423, filed on 7 November 2017.
Specification
The abstract of the disclosure is objected to because it includes phrases which can be implied, in particular, "The disclosure describes" at line 1 and "The disclosure further describes" at the second to last line. The examiner suggests beginning the abstract with a phrase such as – A stripping tool for a cable includes … --. The examiner further suggests amending the second to last line to recite – A method for stripping a cable includes ... --. Correction is required. See MPEP § 608.01(b). Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure 
The disclosure is objected to because of the following informalities: The specification should be amended to describe that the clamping structure as recited in claims 4 and 19 is illustrated in the present drawings as the locking member “13.4”. (Presently, the specification fails to explicitly state that the illustrated locking member “13.4” is an embodiment of the claimed clamping structure.) Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 12 at line 3 recites, “the driving force or driving torque”. This recitation should read – the driving force or the driving torque –.
Claim 17 at line 9 recites, “and supporting the cable”. This recitation should read – and the method comprising supporting the cable – to avoid confusion regarding whether the kinematic structure supports the cable.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Each of claims 4 and 19 includes a limitation that is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a clamping structure for axially locking the cable with respect to the plurality of blades” as recited in claim 4 (first, “structure” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for axially locking the cable with respect to the plurality of blades”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “clamping” preceding the generic placeholder “structure” describes the function, not some particular structure, of the recited “structure”, and the recitation that “the clamping structure is operatively coupled to the kinematic structure to move the clamping structure radial to the tool axis” does not recite any structure of the recited “structure” that performs the recited function of locking because various members can be coupled to the kinematic structure to move radially to the tool axis without performing a locking 
“a clamping structure” that engages a circumferential recess of a cable sheath as recited in claim 19 (first, “structure” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “engaging a circumferential recess of a cable sheath”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “clamping” preceding the generic placeholder describes the function, not the structure, of the recited “structure”, and the recitation that “engaging a circumferential recess of a cable sheath” does not recite any structure of the recited “structure” that performs a clamping function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner understands the “clamping structure” as being illustrated in the present drawings by the locking member “13.4”.
The examiner suggests the Applicant recite some particular structure of the “clamping structure” if the Applicant would like to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, reciting that the clamping structure includes “a flange” or “a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 9, 11-15, 17-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 5 recites, “a cutting force abutment for supporting the cable with respect to a cutting force”. This recitation is indefinite in view of the present specification because the relationship between the “cutting force abutment” of line 5 and the feature of “a cable seat” previously introduced at line 3 of the claim is unclear. On the one hand, the fact that claim 1 introduces both “a cable seat” and “a cutting force abutment” suggests that the “cable seat” and “cutting force abutment” are two distinct structures. As a result, under conventional claim interpretation principles, a single structure cannot be considered as disclosing both the “cable seat” and the “cutting force abutment”. On the other hand, the present specification suggests that the “cutting force abutment” need not be distinct from the “cable seat”. For example, paragraph 15 of the publication of the present application states, “In operation, the cable seat may support the cable with respect to the cutting force that is exerted by the at least one blade, thereby serving as cutting force abutment.” This passage suggests that the cutting force abutment can be some subcomponent of the cable seat, rather than some additional structure. Further, paragraph 80, which describes the illustrated embodiment of the disclosed stripping tool, 
Claim 1 recites the limitation "the radial movement of the plurality of blades" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 at lines 5-8 requires that “at least one of a cable … and the plurality of blades” moves radially, and thus the radial movement introduced at lines 5-8 need not necessarily be a radial movement of the plurality of blades. Instead, lines 5-8 encompass the cutting blades being stationary while the cable moves radially. The lack of antecedent basis for “the radial movement of the plurality of blades” in lines 10-11 thus renders the claim indefinite because it is unclear whether lines 10-11 are requiring that the cutting blades move radially – i.e., do lines 10-11 further narrow the movement of lines 5-8 by prohibiting the movement from including a radial movement of the cable only? Or, are lines 10-11 referring to some new radial movement that has not yet been introduced? If only the cable moves radially while the plurality of blades remain stationary as permitted by lines 5-8, what is referred to by “the radial movement of the plurality of blades”? In summary claim 1 is indefinite because it is unclear whether lines 10-11 are introducing some new radial movement, and because it is unclear whether lines 10-11 prohibit only the cable from moving. Claim 1 also recites, “the radial movement of the plurality of blades” at lines 12-13, and this recitation is indefinite for the same reasons as described above.
what is being described as supporting the cable. Does “the method fur comprising” as recited at lines 5-6 include supporting the cable with respect to a cutting force via a force stop abutment”? Or, does the cable seat introduces at line 8 perform the function of supporting the cable? As best understood, the examiner consider the method as including supporting the cable with respect to the cutting force. (Note that claims 20 and 24 do not require performance of the method of claim 17, and therefore are not indefinite merely because claim 17 is indefinite.)
Claim 17 introduces each of “a cable seat” (see line 8) and “a cutting force abutment” (see lines 9-10). Claim 17 is indefinite in view of the present specification because the relationship between the cable seat and cutting force abutment is unclear. On the one hand, the fact that claim 17 introduces both “a cable seat” and “a cutting force abutment” suggests that the “cable seat” and “cutting force abutment” are two distinct structures. As a result, under conventional claim interpretation principles, a single structure cannot be considered as disclosing both the “cable seat” and the “cutting force abutment”. On the other hand, the present specification suggests that the “cutting force abutment” need not be distinct from the “cable seat”. For example, paragraph 15 of the publication of the present application states, “In operation, the cable seat may support the cable with respect to the cutting force that is exerted by the at least one blade, thereby serving as cutting force abutment.” This passage suggests that the cutting force abutment can be some subcomponent of the cable seat, rather than some additional structure. Further, paragraph 80, which describes the illustrated embodiment of the disclosed stripping tool, states, “The central rotor 8 is substantially hollow and has a cylindrical cable receiving space 8.3 in axial alignment with the tool axis A, thereby serving as cable seat and cutting force abutment.” This passage suggests that the cable seat and cutting force abutment can be one and the same. Therefore, it is unclear whether the claimed method requires that the cable seat and cutting force 
Claim 17 recites the limitation "the radial movement of the plurality of blades" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 at lines 2-3 requires that “at least one of the end section of the cable … and a plurality of blades of a cutting unit” moves in a radial movement, and thus the radial movement introduced at lines 2-3 need not necessarily be a radial movement of the plurality of blades. Instead, lines 2-3 encompass the cutting blades being stationary while the cable moves radially. The lack of antecedent basis for “the radial movement of the plurality of blades” in lines 12-13 thus renders the claim indefinite because it is unclear whether lines 12-13 are requiring that the cutting blades move radially – i.e., do lines 12-13 further narrow the movement of lines 2-3 by prohibiting the movement from including a radial movement of the cable only? Or, are lines 12-13 referring to some new radial movement that has not yet been introduced? If only the cable moves radially while the plurality of blades remain stationary as permitted by lines 2-3, what is referred to by “the radial movement of the plurality of blades”? In summary claim 17 is indefinite because it is unclear whether lines 12-13 are introducing some new radial movement, and because it is unclear whether lines 12-13 prohibit only the cable from moving. 
Claim 17 at line 15 recite, “controlling radial movement of the plurality of blades”. This recitation is indefinite because a “radial movement of the plurality of blades” is previously recited at lines 12-13. It is unclear whether line 15 is referring to the same radial movement as introduced in lines 12-13 (as suggested by the same name of the movement), or whether line 15 is introducing some additional radial movement relative to that of lines 12-13 (as suggested by a lack of “the” or “said” in the above quoted recitation of line 15).
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 12-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,779,273 B1 to Clifton et al.
Regarding claim 1, Clifton discloses a stripping tool 200 for a cable 102 (see Fig. 2A and col. 3, lines 19-42), the stripping tool 200 comprising: 
- a cutting unit 220 with a plurality of blades 226a-c (see Figs. 2A and 2B); 
- a cable seat 214a; 
- a kinematic structure (including the disc-shaped portion of cam 210a shown in Fig. 2C, excluding cable seat 214a, and also including drive coupler 202) that couples the cutting unit 220 to the cable seat 214a (see Fig. 2A); and 
- a cutting force abutment 214b for supporting the cable 102 with respect to a cutting force (the abutment 214b is for supporting the cable 102 when the cable 102 is inserted in the ‘CABLE IN’ direction shown in Fig. 2A until that its distal end rests upon the abutment 214b), 
wherein the kinematic structure is operatively coupled with the cutting unit 220 to move at least one of a cable 102 that is received by the cable seat 214a and the plurality of blades 226a-c radially with respect to each other and rotationally around a tool axis (relative to Fig. 2A, the tool axis is shown by the horizontal dashed line extending in the ‘CABLE IN’ direction; see col. 3, lines 19-42 describing the kinematic structure moving the cutting unit 220 radially with respective to the cable and rotationally around the tool axis; see also the path defined by the track 212 in Fig. 2C, which track 212 provides the radial and rotational movement), 

wherein the kinematic structure comprises a cam structure (the disc-shaped portion of cam 210a as shown in Fig. 2C), the cam structure controlling the radial movement of the plurality of blades 226a-c relative to the cable 102 (due to the shape of the track 212),
wherein the cam structure and the cutting unit 220 are operatively coupled such that the plurality of blades 226a-c and the cam structure move around the tool axis with different rotational speeds (this feature is met because the cutting unit 220 rotationally moves relative to the cam structure; the entire tool 200 including the cam structure moves relative to the cable 102 depending on the manner in which a user elects to hold the cable 201 relative to the tool 200, although the claim encompasses the cam structure having a speed of zero), and 
wherein the plurality of blades 226a-c are fixed with respect to one another (see Fig. 2B).  
Regarding claim 3, Clifton discloses that the plurality of blades 226a-226c includes a sheath blade 226c, an outer conductor blade 226b, and a dielectric blade 226a in defined geometric relation relative to each other (see Fig. 2B).  
Regarding claim 9, Clifton discloses that the cam structure is arranged around the cutting unit 220 (see Figs. 2A and 2C).  
Regarding claim 12, Clifton discloses that the kinematic structure comprises a drive coupler 202, wherein the drive coupler 202 is configured to receive a driving force or a driving torque (the coupler 
Regarding claim 13, Clifton disclose that the drive coupler 202 is arranged to rotate around the tool axis (see Fig. 2A and col. 3, lines 19-21).  
Regarding claim 14, Clifton discloses that the drive coupler 202 and the plurality of blades 226a-c are operatively coupled to move around the tool axis at a same rotational speed (the drive coupler 202 drives linear guides 230, which in turn drive the cutting unit 220, such that each of these elements rotates at the same speed).  
Regarding claim 17, Clifford discloses a method for stripping an end section of a cable 102 (see the Abstract), the method comprising moving at least one of the end section of the cable 102 and a plurality of blades 226a-c of a cutting unit 220 with respect to each other radially to, in a radial movement, and rotationally around, in a rotational movement, a tool axis (see col. 3, lines 19-42; the cutting unit 220 and the blades 226a-c move both radially and rotationally around a tool axis when traveling the track 212 defined by the cam structure, which track 212 is shown in Fig. 2C), wherein the radial movement is a feed movement and the rotational movement is a cutting movement (see Fig. 2C, where the radial movement occurs as the track 212 approaches the center of the cam structure, thus feeding the cutting unit 220 radially inward, and the rotational movement providing cutting about the circumference of the cable 102), the method further comprising controlling and coordinating the radial movement and the rotational movement via a kinematic structure (the kinematic structure including the disc-shaped portion of cam 210a shown in Fig. 2C, excluding cable seat 214a, and also including drive coupler 202; the track 212 of the kinematic structure controls and coordinates the movements), the kinematic structure coupling the cutting unit 220 to a cable seat 214a (see Fig. 2A), the cable seat 214A receiving the cable 102 (see Fig. 2A, noting the ‘CABLE IN’ arrow), and supporting the cable 102 with respect to a cutting force via a cutting force abutment 214b (see Fig. 2A and col. 3, lines 10-18), 

wherein the kinematic structure comprises a cam structure (the disc-shaped portion of cam 210a as shown in Fig. 2C), the cam structure controlling radial movement of the plurality of blades 226a-c relative to the cable 102 (as a result of defining the track 212), 
wherein the cam structure and the cutting unit 220 are operatively coupled such that the plurality of blades 226a-c and the cam structure move around the tool axis with different rotational speeds (this feature is met because the cutting unit 220 rotationally moves relative to the cam structure; the entire tool 200 including the cam structure moves relative to the cable 102 depending on the manner in which a user elects to hold the cable 201 relative to the tool 200, although the claim encompasses the cam structure having a speed of zero; note that the claim is not describing a step of moving the blades and cam structure around the tool axis with different rotational speeds, and instead is describing the structural manner in which the cam structure and cutting unit are coupled), and  
wherein the plurality of blades 226a-c are fixed with respect to one another (see Fig. 2B).  
Regarding claim 18, Clifton discloses that the cable 102 is a coaxial cable (see the ‘Field of Invention’ at paragraph 1 of col. 1), and the method comprises cutting a sheath, an outer conductor and a dielectric of the cable 102 with the plurality of blades 226a-c (see col. 3, lines 25-31), the plurality of blades including a sheath blade 226c, an outer conductor blade 226b and a dielectric blade 226a, respectively, the method further comprising controlling and coordinating movement of the sheath blade .  
Claim(s) 20, 24, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 4,616,533 to Wiener et al.
Regarding claim 20, Wiener discloses a cable 30 (see Fig. 1b) having a cable end section stripped (exposing core 34 and layers 32 and 33 as can be seen in Fig. 1b) by applying the method according to claim 17 (claim 20 is a product by process claim, and determination of patentability is based on the product itself; as stated in MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” – Wiener discloses the same product as the present product-by-process claim because Wiener discloses a cable having various layers stripper therefrom).
Regarding claim 24, Wiener discloses that the cable 30 is a coaxial cable (see col. 2, line 32). 
Regarding claim 25, Wiener discloses a cable 30 (see Fig. 1b) having a cable end section stripped (exposing core 34 and layers 32 and 33 as can be seen in Fig. 1b) by applying the stripping tool according to claim 1 (claim 25 is a product by process claim, and determination of patentability is based on the product itself; Wiener discloses the same product as the present product-by-process claim because Wiener discloses a cable having various layers stripper therefrom).
Regarding claim 26, Wiener discloses that the cable 30 is a coaxial cable (see col. 2, line 32). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,779,273 B1 to Clifton et al. in view of US Pub. No. 2016/0006225 A1 to Watkins.
Regarding claim 22, Clifton discloses that the cutting unit 220 is arrange removably from a cutting tool housing 202 (via removing screws 206; see col. 2, lines 43; note that even if the cutting unit 220 remains attached to elements 210, the cutting unit 220 is regardless removable from the housing 202).
Clifton, however, fails to explicitly disclose how the cutting unit is attached to the kinematic structure. For example, it is unclear whether the followers 224a-b of the cutting unit 220 (see Fig. 2B) are detachable or not. As a result, Clifton fails to explicitly disclose that the cutting unit is arranged removable from the kinematic structure as required by claim 15.
Watkins, however, teaches a cutting unit 101 that is arranged removable from a remainder of a stripping tool (see paragraphs 4 and 51). Watkins teaches that with a conventional stripping tool without a removable cutting unit, the entire tool is discarded when the blades become dull (see paragraph 3). Watkins teaches that by making the cutting unit removable from a remainder of the tool, however, the cutting unit alone can be replaced when the blades are dull (see paragraph 4). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the cutting unit of Clifton to be removable from a remainder of the stripping tool in view of the teachings of Watkins in order to achieve the advantage of only needing to replace the cutting unit (as opposed to the entire tool) when the blades become dull. This modification thus saves resources and reduces costs associated with use of the tool.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,779,273 B1 to Clifton et al. in view of US Pub. No. 2012/0192414 A1 to Montena et al.
corrugated cable as required by claim 23.
However, Montena teaches that a user may choose to prepare a variety of coaxial cables including a smooth walled outer conductor cable, an annular corrugated cable, or a braided outer cable a corrugated coaxial cable (see paragraph 32 and Fig. 7a). 
Therefore, because each of Clifton teaches a method of stripping an end section of a coaxial cable, and because Montena teaches that coaxial cables can take various forms including corrugated cables, it would have been obvious to one of ordinary skill in the art to substitute the corrugated coaxial cable of Montena for the coaxial cable of Clifton to achieve the predictable result of providing a coaxial cable to be stripped by the tool of Clifton. This result is predictable at least because Montena explicitly teaches that various types of cables can be prepared (see paragraph 32). 
Claims Not Subject to Prior Art Rejection
 Claims 4-6, 11, 19, and 21 are not subject to any prior art rejection. However, no determination of allowability can be made for these claims in view of the issues identified above under 35 USC 112.
Response to Arguments
Initially, the Applicant argues at page 8 of the Remarks dated 10 December 2020 that a “clamping structure” as recited in claims 4 and 19 should not be interpreted as invoking 35 USC 112(f). This argument is not persuasive because a “clamping structure” as recited in claim 4 and as recited in claim 19 satisfies the three prong test for interpretation under 35 USC 112(f) as set forth in MPEP 2181 as explained in the Claim Interpretation section above. The Applicant’s arguments fail to address the three prong test. Therefore, the Applicant’s argument is not persuasive.
Next, the Applicant asserts at page 9 of the Remarks that “the radial movement of the plurality of blades” as recited in claim 1 has sufficient antecedent basis and is not indefinite. In support of this argument, the Applicant quotes the feature recited in claim 1 of “wherein the kinematic structure is operatively coupled with the cutting unit to move at least one of a cable that is received by a cable seat 
The Applicant’s argument is not persuasive. Claim 1 at the recitation “wherein the kinematic structure is operatively coupled with the cutting unit to move at least one of a cable that is received by a cable seat and the plurality of blades radially with respect to each other and rotationally around a tool axis” does not implicitly introduce some radial movement of the plurality of blades. Indeed, the phrase “at least one of” in the recitation encompasses only the cable moving radially, such that there need not inherently be any radial movement of the plurality of blades. As a result, the recitation of “the radial movement of the plurality of blades” lacks antecedent basis, raising an issue of indefinites. The lack of antecedent basis raises an issue of indefinite because it is unclear whether “The radial movement of the plurality of blades” necessarily requires the blades to move radially, prohibiting a claim interpretation where only the cable moves radially. Or, is the feature related to the linear guide optional in a situation where the plurality of blades do not move radially (i.e., where only the cable moves radially)? Thus, the Applicant’s argument is not persuasive because there is no inherent radial movement of the plurality of blades given the language “at least one of” when introducing the radial movement, and this lack of antecedent basis raises issues of indefiniteness because it is unclear how to interpret “the radial movement of the plurality of blades” in the situation where only the cable moves. The same response applies to claim 17, which also includes the language “at least one of” when describing the radial movement. The examiner suggests explicitly introducing “a rotational movement of the plurality of blades” in order to provide an antecedent basis for “the rotational movement of the plurality of blades”.
Applicant’s arguments, see page 10 of the Remarks, with respect to the rejection(s) of claim(s) 1 and 17 under 35 USC 102 as being anticipated by Gordon have been fully considered and are persuasive. 
Finally, in regards to claims the rejections of claims 20 and 24-26 as being anticipated by Wiener, the Applicant asserts at page 11 of the Remarks that Wiener fails to teach features of claims 1 and 17. This argument is not persuasive. Claims 20 and 24-26 are directed only to a cable that is stripped. The Applicant has not established that the cable stripped with the method of claim 17 is any different from the cable of Wiener, or that the using the stripping tool of claim 1 to strip a cable produces a cable having any difference in structure relative to that disclosed by Wiener. Since claims 20 and 24-26 are only directed to a stripped cable, the arguments related to the particular method or tool used to strip the cable are not persuasive – there must be some difference in the structure of the stripped cables themselves to distinguish from the stripped cable disclosed by Wiener.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724